IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT




                              No. 00-30073
                           (Summary Calendar)



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

LARRY W. DOUBLIN,

                                          Defendant-Appellant.


                       --------------------

          Appeal from the United States District Court
              for the Western District of Louisiana
                         (95-CR-30024-5)

                       --------------------
                         October 30, 2000

Before HIGGINBOTHAM, WIENER, AND BARKSDALE, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Larry W. Doublin argues that the district

court abused its discretion when it failed to suppress evidence of

a taped telephone conversation or when it failed to continue the

trial to permit Doublin to rebut the testimony that identified his

voice on the tape recording.        Doublin argues that the government

violated the   discovery    rules    by   failing   to   provide   him   with



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
complete and correct information about the taped conversation at

least one week before trial.

     The record does not reflect that the government intentionally

concealed the contents of the taped conversation from the defense.

The government afforded defense counsel an opportunity to review

the tape recordings nine months prior to trial, and provided

defense counsel with information as to the specific contents of the

tapes a short time after receiving that information.

     The prejudice arising from the admission of the tape was

minimal in light of the other incriminating evidence adduced at

trial.     Further, the jury heard the tape and Doublin’s testimony

that it was not his voice on the tape; the jury could and did draw

its own conclusion as to authenticity.     As Doublin’s counsel did

not request a delay or continuance, he cannot complain that the

district court did not continue the trial.   The district court did

not abuse its discretion in denying Doublin’s request to suppress

the taped conversation.    See United States v. Katz, 178 F.3d 368,

372 (5th Cir. 1999).

     Doublin also argues that the district court erred in failing

to make specific factual findings with respect to the quantity of

drugs distributed within the conspiracy that were foreseeable by

Doublin.    The district court adopted the findings contained in the

presentence report (PSR), which were supported by detailed facts

and were not rebutted by Doublin through either relevant affidavits

or other evidence.    The district court’s adoption of the findings

in the PSR satisfy the requirement of Fed. R. Crim. P. 32(c)(1)


                                  2
that controverted factual matters be resolved at sentencing.                 See

United States v. Sherbak, 950 F.2d 1095, 1098 (5th Cir. 1992).

     Doublin further argues that the district court erred in

enhancing his offense level for obstruction of justice based on his

allegedly    perjured     testimony   at   trial.      The   district   court

specifically determined that Doublin’s false testimony satisfied

the factual predicate for perjury and pointed out particular

testimony that the court relied on in making its finding of

perjury.     The district court’s imposition of the enhancement is

supported by the record and is not clearly erroneous.               See United

States v. Cabral-Castillo, 35 F.3d 182, 186 (5th Cir. 1994).

     As Doublin failed to argue in the district court or in his

brief that he was sentenced above the statutory maximum permitted

by the indictment filed against him, the government’s motion to

file a     supplemental    brief   addressing   that   issue   in    light    of

Apprendi v. New Jersey, 120 S. Ct. 2348 (2000), is denied as moot.

AFFIRMED; MOTION DENIED.




                                      3